IN THE SUPREME COURT OF THE STATE OF NEVADA


                        AMERICAN CIVIL LIBERTIES UNION                             No. 85507
                        OF NEVADA, A DOMESTIC
                        NONPROFIT CORPORATION; AND
                        STEVEN BACUS, AN INDIVIDUAL,
                        Petitioners,
                        vs.                                                        OCT 2 1 2022
                        THE COUNTY OF NYE, A                                      EL
                                                                                CLE
                                                                                            A. BROWN


                        GOVERNMENTAL ENTITY; AND                            BY
                                                                                       Eaure CLERK
                        MARK KAMPF, IN HIS OFFICIAL
                        CAPACITY AS INTERIM COUNTY
                        CLERK,
                        Respondents.


                         ORDER GRANTING IN PART PETITION FOR WRIT OF MANDAMUS

                                     This emergency, original petition for a writ of mandamus
                        challenges certain Nye County voting procedures to be implemented during
                        the November 2022 election. In particular, petitioners ACLU of Nevada and
                        Steven Bacus challenge as violative of state and federal laws three
                        procedures announced to the Nye County Board of County Commissioners
                        by the County Clerk on September 20, 2022: orally announcing selections
                        on the ballots during the hand-count process, a "special needs" limitation on
                        the use of the touchscreen voting machine, and requiring proof of
                        identification when signatures cannot be verified. Respondents Nye County
                        and County Clerk Mark Kampf timely filed an answer opposing the
                        requested writ, and petitioners timely filed a reply.
                        History
                                     On September 6, 2022, Nye County announced that it will use
                        only paper ballots, with touchscreen accommodations for ADA compliance,
                        and hand counting with parallel electronic tabulation in the upcoming
SUPREME COURT
      OF
    NEVADA


(0) I9.47A   •(.4gar,
                     general election.1   On September 20, the County Clerk presented more
                     details concerning the intended election procedures to the Nye County
                     Board of County Commissioners.2           Based on this presentation, which
                     included a slide show as well as verbal explanation, the County Clerk
                     intends to use a volunteer "reader" to verbally announce the selections on
                     each ballot to three "talliers," which reading a "verifiee will confirm. In


                           10n   August 26, 2022, the Nevada Secretary of State adopted a
                     temporary regulation amending NAC Chapter 293 and governing the use of
                     hand-count methods for tabulating ballots. Section 3 of the regulation
                     requires county clerks who plan to conduct hand counts to submit a plan
                     therefor to the Secretary of State 30 days before the election. As Section 7
                     defines "hand count" as "the process of determining the election results
                     where the primary method of counting the votes cast for each candidate or
                     ballot question does not involve the use of a mechanical voting system," and
                     as Nye County apparently has not submitted any hand-count plan to the
                     Secretary of State, it follows that Nye County's hand-count process must be
                     a secondary method of counting the votes in the upcoming general election,
                     as stated by the County Clerk at the September 20 hearing.

                           2 We   take judicial notice of the County Clerk's September 20,
                     2022, presentation, as recorded and made available on the Nye
                     County public website at: https://nyecounty.granicus.com/MediaPlayer.
                     php?view_id=4&clip_id=1722. See Mack v. Estate of Mack, 125 Nev. 80, 91,
                     206 P.3d 98, 106 (2009) (explaining that we may take judicial notice of facts
                     c`capable of accurate and ready determination by resort to sources whose
                     accuracy cannot reasonably be questioned" (quoting NRS 47.130(2)(b)));
                     Daniels-Hall v. Nat'l Educ. Ass'n, 629 F.3d 992, 998-99 (9th Cir. 2010)
                     (taking judicial notice of information publicly available on government
                     websites when neither party disputes the information's accuracy); 75-80
                     Properties, LLC v. Rale, Inc., 215 A.3d 448, 456 n.3 (Md. Ct. Spec. App. 2019)
                     (taking judicial notice of comments made at a board of county commissioners
                     hearing when the hearing was recorded and made available on the county's
                     website).




SUPREME COURT
        OF
     NEVADA
                                                           2
«A 19.17A    ,s!-0
                       accordance with election laws, this process will be open to the public, and
                       individuals may observe the process in person. Additionally, the County
                       Clerk stated that the hand count will begin on October 25, 2022, and he will
                       livestream it, so that individuals will have the opportunity to "become poll
                       watchers at home." Further, as described on a slide, the County Clerk will
                       provide an ADA-compliant touchscreen voting machine, the use of which
                       will be "limited to those with special needs."           Filially, the County Clerk

                       indicated that he will strengthen controls through "stringent signature
                       verification" and "require identification if signature or verification fail."
                       Petitioners    challenge   each     of   these   three    processes   as   violating

                       constitutional, statutory, and federal protections. Respondents counter that
                       the presentation and slides provided only a general overview of the intended
                       process, which petitioners use to speculate and distort in order to find non-
                       existent election law violations.
                       Discussion
                                     A writ of mandamus may issue to compel an official to perform
                       a legally required act. NRS 34.160; see also Sw. Gas Corp. v. Pub. Serv.
                       Comrn'n of Nev., 92 Nev. 48, 54, 546 P.2d 219, 222 (1976) ("Performance of
                       a duty, enjoined upon an officer by law, without leaving him any discretion
                       in its perforniance, may be compelled by mandamus, if there be no other
                       adequate remedy." (quoting Teeter v. Eighth Judicial Dist. Court, 64 Nev.
                       256, 263, 180 P.2d 590, 594 (1947))). The writ may issue "in all cases where
                       there is not a plain, speedy and adequate remedy in the ordinary course of
                       law," NRS 34.170, and it is an extraordinary remedy that is solely within
                       this court's discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
                       677, 679, 818 P.2d 849, 851, 853 (1991).



SUPREME COURT
       OF
    NEVADA
                                                                 3
01 1947A    ci:[1:ED
                             Voters have a compelling interest in the way elections are run,
                 see generally State of N.M ex rel. League of Woman Voters v. Herrera, 203
                 P.3d 94, 97 (N.M. 2009) ("Determining the validity of individual votes is of
                 unquestionable importance. Establishing clear rules, prior to election day,
                 as to how such validity is to be established is of equal, if not greater,
                 importance."), as well as a constitutional right "[t]o have complaints about
                 elections and election contests resolved fairly, accurately and efficiently as
                 provided by law," Nev. Const. art. 2, § 1A(11).3     Further, the votes in Nye

                 County will count toward statewide election contests and ballot matters,
                 and petitioners assert concerns that threaten the validity of that election
                 process, thus impacting the citizens of this state in general. Moreover, given
                 Nye County's plans to start counting mail ballot votes imminently and the
                 district court's refusal to decide the merits of the matter upon the record
                 presented, we conclude that any alternate remedies would not be adequate.
                 See We the People Neu. v. Miller, 124 Nev. 874, 880, 192 P.3d 1166, 1170
                 (2008) (allowing for public policy, urgency, and necessity factors in deciding
                 to consider a writ petition that "raises issues of significant magnitude" and
                 "potentially has an impact on this year's election as well as future general
                 elections"); LaPorta v. Broadbent, 91 Nev. 27, 29, 530 P.2d 1404, 1405-06
                 (1975) (exercising discretion to consider a writ petition concerning an
                 election matter in the first instance "because the public interest requires an
                 early determination of the issue"). Thus, in the interest of the public, we
                 exercise our discretion to consider this petition.


                       3For these reasons, and because Baldonado v. Wynn Las Vegas, LLC,
                 124 Nev. 951, 961, 194 P.3d 96, 102 (2008), is distinguishable, we disagree
                 with respondents argument that only the Nevada Secretary of State may
                 enforce election laws such that petitioners lack standing to seek relief in this
                 instance.
 SUPREME COURT
         OF
       NEVADA
                                                        4
(I)}
                        The hand-count process
                               Petitioners argue that the County Clerk's plan to hand count

                 the rnail and early voting ballots, before the polls close, by having a reader
                 state aloud the selections on each ballot, violates statutes restricting the
                 release of election results prior to the close of voting because all counting
                 processes must be open to the public. The tabulating of mail ballots can
                 begin 15 days before the election, NRS 293.269931(1), and counting early
                 voting ballots can be cornmenced after 8 a.m. on election day, NRS
                 293.3606(1).    The counting of the ballots must be done in public.         NRS

                 293.269931(1) (The counting procedure rnust be public."); NRS 293.3606(1)
                 (specifying that counting must be done "in public").          Despite allowing

                 counting to begin before all votes are cast, the statutory schemes governing
                 both types of ballots expressly prohibit the release or public dissemination
                 of results before the polls have closed.           NRS 293.269935(3);4       NRS

                 293.3606(5).5 The county clerk is responsible for establishing procedures for
                 counting mail ballots that do not conflict with the prohibition against
                 prematurely releasing results in NRS 293.269935. NRS 293.269925(1) &
                 (2).



                        NRS 293.269935(3) reads as follows: "No voting results of mail ballots
                        4

                 may be released until all polling places are closed and all votes have been
                 cast on the day of the election. Any person who disseminates to the public
                 in any way information pertaining to the count of mail ballots before all
                 polling places are closed and all votes have been cast on the day of the
                 election is guilty of a misdemeanor."

                        5NRS   293.3606(2) and (5) provide, respectively, as follows: "The
                 returns for early voting must not be reported until after the polls have closed
                 on election day." "Any person who disseminates to the public information
                 relating to the count of returns for early voting before the polls close is guilty
                 of a gross misdemeanor."
SUPREME COURT
     OF
   NEVADA
                                                         5
            .o
  1917A ,rs,W;
                                 The livestream process County Clerk Kampf outlined on
                     September 20 violates these restrictions because it would broadcast the
                     results as the reader reads them aloud to the talliers and verifiers during
                     the hand-count tabulation scheduled to begin on October 25.           In their

                     answer, respondents assert that there will be no premature release of
                     results because they plan to release the recordings or footage of the count
                     only after the polls close.     However, they do not directly address their

                     previously expressed intention to livestream the vote count process, and we
                     thus conclude writ relief is appropriate because the hand-count process at
                     issue here, if livestreamed, violates NRS 293.269935(3) and NRS
                     293.3606(5) to the extent that the counting will occur before the polls close
                     and all votes have been cast.
                                 An issue remains as to how respondents plan to prevent the
                     release of election results to in-person observers during the hand count that
                     is to start on October 25 before the polls close, assuming the read-aloud
                     requirement stands. As to this issue, respondents indicate that observers
                     will be required to certify that they will not prematurely release
                     "information relating to the count of returns" to others.         Respondents

                     append to their answer ernails exchanged between Clerk Kampf and the
                     Secretary of State's office on the public dissemination issue. This exchange
                     is incomplete, and we note our concern that, if the read-aloud requirement
                     remains and observers are positioned to hear it, the observers, themselves
                     members of the public, NRS 293B.353, are likely to learn election result
                     information before the release of such information is statutorily authorized,
                     even if they certify that they will not disclose this information to others. The
                     record is insufficiently developed on this point, but we note that if such
                     observers hear results, this would violate the applicable statutes.         We

SUPREME COURT
         OF
      NEVADA
                                                            6
(0) l'147A    CV*,
                    therefore issue a writ of mandate against the livestream of the vote count
                    process with the readers reading the votes out loud prior to the close of the
                    polls on November 8, 2022, and further mandate that respondents require
                    all observers to certify that they will not prematurely release any
                    information regarding the vote count process before then and ensure public
                    observers do not prematurely learn any election results.
                    Use of the ADA touchscreen machine
                                 Federal law requires that voting systems "be accessible for
                    individuals with disabilities, including nonvisual accessibility for the blind
                    and visually impaired, in a manner that provides the same opportunity for
                    access and participation (including privacy and independence) as for other
                    voters."   52 U.S.C. § 21081(a)(3)(A) (2020).     Additionally, the Nevada

                    Constitution, Article 2, Section 1A(9) entitles each voter "No equal access
                    to the     elections system without     discrimination,   including,   without

                    limitation, discrimination on the basis of race, age, disability, military
                    service, employment or overseas residence."       See also NRS 293.2546(9)

                    (same). Petitioners note that the County Clerk's presentation stated that
                    use of the ADA machines would be limited to those with special needs, and
                    they assert that, to carry out the stated limitation, poll workers will
                    necessarily have to determine whether voters have such needs, such as by
                    requesting proof or asking about the voter's disability, which violates voters'
                    privacy.    Petitioners assert that "separatine such voters and requiring
                    them to prove special needs does not create equal access.
                                 If use of the touchscreens is limited as suggested by the

                    slideshow presentation and petitioners, that process would violate privacy
                    rights and result in discrimination, which is expressly prohibited under the
                    federal and state law cited above.     But respondents point out that the

SUPREME COURT
        OF
     NEVADA
                                                           7
101 1447A     '
             warp
                        County Clerk further clarified his slide orally by explaining that "[w]e will
                        not deny anybody who feels they need that special assistance," thus allowing
                        voters, not poll workers, to unilaterally determine whether they need to use
                        the ADA touch screen. Further, the Clerk stated in his declaration that
                        (4
                             any   voter who feels they need to use an ADA touch screen will be allowed
                        to do so," without further inquiry. We treat this statement to mean that any
                        voter who wants to use a touchscreen can. Since respondents have
                        acknowledged that they will provide access to the touchscreen machine to
                        all voters who seek to use it, regardless of any explanation of need, writ
                        relief is not warranted as to this procedure.
                        Signature verification
                                          The County Clerk's presentation slides contain three bullet
                        points on "strengthening controle:
                                          • Stringent signature verification
                                          • No prompting of voter verification information
                                   • Require identification if signature or verification
                                     fail
                        During the presentation, the County Clerk explained that "if the signature
                        or address verification fails, we have the right to ask for voter
                        identification." Petitioners contend requiring proof of identification conflicts
                        with statutory law governing signature verification.
                                          NRS 293.285 (voting at polls) and NRS 293.269927 (mail
                        ballots) govern signature verification.6 If there is a question as to whether
                        the signature used on the ballot matches the voter's signature, the voter
                        may prove their identity in one of three ways: (a) by answering questions



                                           cite NRS 293.8874, which expired December 31, 2021, but
                                    6 Petitioners
                        substantially the same provisions are found in the statutes cited above.
SUPREME COURT
         OF
      NEVADA
                                                                   8
(0) I V47A    .45Ltr,
                   about the personal data reported on the voter registration application;
                   (b) by providing other personal data verifying identity, either orally or in
                   writing; or (c) by providing proof of identification, as described in NRS
                   293.277, other than the voter registration card.     NRS 293.285(2); NRS

                   293.269927(8).
                               Respondents point out that, in addition to identification, the

                   County Clerk addressed another statutory option (providing identifying
                   information), and accordingly, the Clerk was not suggesting that an
                   identification card will necessarily be required. But the Clerk's statement,
                   rendered in the process of describing ways in which control over the election
                   process will be strengthened, was that identification would be required if
                   signature or address verification fails and did not mention the other
                   statutory ways that identity may be shown. Any limitation on the ability to
                   prove identity by restricting the available options to confirming an address
                   or providing an identification card clearly violates the law giving voters
                   three ways to prove identity, if needed to confirm their signature on the
                   ballot.
                               In light of the County Clerk's presentation setting forth the
                   procedures to be followed at the upcoming general election in Nye County,
                   and based on the above discussion, we conclude that a writ of mandamus
                   must issue to compel compliance with election laws as to the first and third
                   procedures discussed. Accordingly, we
                               ORDER the petition GRANTED IN PART AND DIRECT THE
                   CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing
                   Nye County and County Clerk Mark Kampf to (1) refrain from livestrearning
                   the hand-count read-aloud process prior to the close of the polls on
                   November 8, require all observers to certify that they will not prematurely

SUPREME COURT.
            OF
          NEVADA


al,   I    7A
                       release any information regarding the vote count before then, and ensure
                       public observers do not prematurely learn any election results, and (2) make
                       available to voters of all three of the statutorily established methods for
                       proving voter identity when a signature verification fails. For the reasons
                       stated herein, we ORDER the petition DENIED with respect to the
                       touchscreen issue.




                                                                      , C.J.
                                               Parraguirre


                                    4.41-
                       Hardesty                                   Stiglich


                                                  J.                                         J.
                       Cadish


                                                                       , J.
                                               Herndon




                       cc:   American Civil Liberties Union of Nevada/Las Vegas
                             Marquis Aurbach




SUPREME COURT
         OF
      NEVADA
                                                             10
(0) I 947A    eaMyr,